             Case 1:18-cv-11281 Document 5 Filed 12/05/18 Page 1 of 1


                                 Kasell Law Firm
	

                                                                              November 28, 2018


Clerk of the Court
U.S. District Court
Southern District of New York
500 Pearl Street,
New York, New York 10007-1312


To the Clerk of the Court:

        I hereby consent to joint this lawsuit as a party plaintiff.


Name:                        Allison Ullo

Legal Representative:        Kasell Law Firm / David Kasell



Signature:                   ____________________

Date:                        November 28, 2018




                        1038 Jackson Avenue #4 • Long Island City, NY 11101
                                        Phone 718.404.6668

	
